EXHIBIT News Release Media Relations: Investor Relations: Jim Vitak Eric Boni (614) 790-3715 (859) 815-4454 jevitak@ashland.com enboni@ashland.com FOR IMMEDIATE RELEASE Oct. 28, 2009 Ashland Inc. reports increased fiscal fourth-quarter earnings COVINGTON, Ky. – Ashland Inc. (NYSE: ASH) today announced preliminary(1) results for the quarter ended Sept. 30, 2009, the fourth quarter of its 2009 fiscal year. Fourth Quarter Highlights (in millions except per-share amounts) Quarter Ended Sept. 30, 2009 Operating income $ 133 Adjusted pro forma earnings before interest, taxes, depreciation and amoritization (EBITDA)* 224 Diluted earnings per share (EPS) Income from continuing operations $ 1.30 Key items* 0.34 Adjusted* $ 0.96 Cash flows provided by operating activities from continuing operations $ 378 Free cash flow* 305 * See Tables 5, 6 and 7 for U.S. GAAP reconciliations. · Reduced debt by 19 percent since June 30, 2009, to $1.6 billion. · Achieved run-rate cost reductions of $355 million from previously announced $400 million cost-reduction initiatives. Fiscal Fourth-Quarter Results For its 2009 fourth quarter, Ashland reported sales and operating revenue of $2,113 million; operating income of $133 million; and net income of $93 million ($1.22 per share). Unadjusted earnings before interest, taxes, depreciation and amortization (see Table 6) were $218 million. On Nov. 13, 2008, Ashland completed the acquisition of Hercules Incorporated, affecting the comparability of reported results versus the same prior-year period. Adjusted Pro Forma Results Adjusting for the impact of key items in both the current and prior year and including
